DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 17 is objected to because of the following informalities:  
 	Claim 1, lines 6-7, Examiner suggests replacing “an earlier timestamp” with –the earlier timestamp--.
 	Claim 1, line 14, Examiner suggests replacing “facial skincare product information” with –the facial skincare product information--.
 	Claim 17, lines 9-10, Examiner suggests replacing “an earlier timestamp” with –the earlier timestamp--.
 	Claim 17, line 17, Examiner suggests replacing “facial skincare product information” with –the facial skincare product information--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identity module configured to match, an image comparison module configured to compare, a skin analysis module configured to determine, an onboard communications module configured to transmit,  a skin data artificial intelligence (AI) analytics module configured to receive, and a treatment recommendation module configured to generate in claim 9 and a registration module configured to register in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites the limitation "the facial skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the images" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the facial skin condition" in lines 11.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 9 recites the limitation "the face" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the facial skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the images" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the facial skin condition" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 10-16, and 18-20 are also rejected based on their dependency of the defected parent claims 1, 9, and 17 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind, including an observation evaluation, judgment, opinion).  
 	In claim 1, the limitations “storing the images…”, “comparing each current image…”, “detecting changes…”, “accessing facial skin data…”, “matching the changes…”, “accessing treatment options…”, “accessing facial skincare product information…”, “determining a facial skin treatment recommendation…”, and “notifying the vehicle seat occupant…”, under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an evaluation.  The Examiner notes that the step of “imaging the facial skin…” is an insignificant pre-solution activity.  The additional generic computer elements (“cameras” and “memory”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in the claim 1, “storing”, “comparing”, “detecting”, “accessing”, “matching”, “accessing”, “accessing”, “determining”, and “notifying” could be performed by a human (e.g., dermatologist) to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
 	This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea.  The claim is not patent eligible.
 	Therefore, independent claim 1 is not patent eligible. Independent claims 9 and 17 are rejected for similar reasons.

 With regards to dependent claims 2-8, 10-16, and 18-20, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 2-8, 10-16, and 18-20 are also not patent eligible.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) and 101 rejections must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 9, and 17, the closest prior art does not teach or suggest the claimed invention having “accessing, from a vehicle memory, facial skin data which includes facial skin conditions based on at least one of age, gender, ethnic origins and medical diseases affecting the facial skin; matching the changes to at least one facial skin condition; accessing treatment options for the facial skin condition; accessing facial skincare product information for the facial skin condition; determining a facial skin treatment recommendation based on the at least one facial skin condition, the treatment options and facial skincare product information; and notifying the vehicle seat occupant of the facial skin changes, the facial skin condition and the facial skin treatment recommendation”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-8, 10-16, and 18-20, the claims have been found allowable due to its dependencies to claims 1, 9, and 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665